Title: Thomas Jefferson to James W. Wallace, 29 May [1818]
From: Jefferson, Thomas
To: Wallace, James Westwood


          
            Dear Sir
            Monticello May 29. 19. 1818
          
          On the Suddenness of the request in the moment of your departure for a keep-sake in the style of Genl Washington’s & General Braddock’s razors, I could not at once recollect any thing exactly suitable. it has since occurred that the travelling razor case which I have been in the habit of using, might be a deposit for those razors, and make a compact thing of the whole, and as it is light I send it by mail for your acceptance with the assurance of my great esteem and respect.
          Th: Jefferson
        